Citation Nr: 1709500	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss to include as secondary to service connected disabilities. 

2.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a February 2015 submission, the Veteran stated that he did not wish to have the previous private attorney represent him any further concerning his case with the Board.  The Board has interpreted this statement as a revocation of the power of attorney in favor of his private attorney.  As a Veteran can revoke his representative in order to become unrepresented at any time, the title page reflects the Veteran's status as unrepresented.  38 C.F.R. § 14.631 (f)(1) (2016).

For clarification purposes the Board notes that the Veteran's submitted multiple VA Form 9s.  The Veteran's first VA form 9 was filed on February 29, 2012 and the Veteran indicated that he wanted a BVA hearing at local VA office.  The Veteran also reported that he wanted to appeal all issues on a statement of the case dated January 2012.  On March 12, 2012 the Veteran filed his second VA Form 9, this time indicating that he did not wish to have a BVA hearing and was also only appealing the two issues concerning the right hip disability and bilateral hearing loss.  The Board has interpreted the Veteran's most recent VA Form 9 as withdrawing his request for a Board hearing and also withdrawing his appeal to all other issues except those for the right hip disability and bilateral hearing loss.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 15, 2015, the Veteran's service-connected right hip disability was manifested by painful motion of the hip, however, compensable limitation of extension, flexion, or abduction, is not shown even when considering functional impairment on use.  There is no evidence of ankylosis or malunion.

2.  As of June 15, 2015, the Veteran's service-connected right hip disability was manifested by painful motion of the hip with flexion limited to 30 degrees, however, compensable limitation of abduction is not shown even when considering functional impairment on use.  There is no evidence of ankyloses or malunion.

3.  As of June 15, 2015, the Veteran's service-connected right hip disability was manifested by painful motion of the hip with extension limited to 0 degrees.


CONCLUSIONS OF LAW

1.  Prior to June 15, 2015, the criteria for an initial rating in excess of 10 percent for a right hip disability have not been.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2016).

2.  As of June 15, 2015, the criteria for a rating of 20 percent but no higher for a right hip disability based on limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2016).

3.  As of June 15, 2015, the criteria for a rating of 10 percent but no higher for a right hip disability based on limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in July 2009. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim.  The examination reports adequately provided the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify the appellant and assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating- Right Hip

A September 2010 rating decision granted service connection for sclerosis and degenerative changes of the right hip (right hip disability) pursuant to Diagnostic Codes 5255-5010, effective from June 25, 2009.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

Under Diagnostic Code 5252, ratings for limitation of flexion of the thigh are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; flexion limited to 20 degrees is 30 percent rating; and flexion is limited to 10 degrees is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016).

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh to the point that the claimant cannot toe-out more than 15 degrees, a 10 percent evaluation is assigned.  A 10 percent rating is also assigned where there is limitation of abduction to the point at which the claimant cannot cross his legs.  A 20 percent rating is assigned where there is limitation of abduction of the thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016). 

Diagnostic Code 5254 provides an 80 percent rating will be assigned for hip flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2016). 

Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2016). 

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).

An April 2010 VA examination report shows that the Veteran reported right hip and leg pain.  A summary of the joint symptoms showed no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, effusion, inflammation, flare ups, or other conditions affecting the motion of the joint.  Right hip pain was noted.  The Veteran reported that he was able to stand to 15 to 30 minutes and walk more than a quarter mile but less that one mile.  The Veteran reported using a cane intermittently.  Physical examination showed an antalgic gait, but no other evidence of abnormal weight bearing, loss of bone, or inflammatory arthritis was noted.  Right hip range of motion was shown as flexion 0 to 120 degrees, extension 0 to 25 degrees, and abduction 0 to 40 degrees.  The Veteran was noted to be able to cross his right leg over left and could toe out greater than 15 degrees.  No evidence was noted of pain following repetitive use or loss of range of motion after repetitive use.  No joint anklyosis was noted.  

A June 2010 VA examination report shows that the right hip was evaluated as giving way with instability and pain,  No deformities, stiffness, weakness, incoordination, decreased speed of the joint, dislocations or subluxations, locking, effusion, flare-ups, or loss of motion of the joint were noted.  Right hip range of motion was shown as flexion 0 to 120 degrees, extension 0 to 25 degrees, and abduction 0 to 40 degrees.  The Veteran was noted to be able to cross his right leg over left and could toe out greater than 15 degrees.  No evidence was noted of pain following repetitive use or loss of range of motion after repetitive use.  No joint anklyosis was noted.  

A September 2010 VA addendum opinion noted that a x-ray findings of the hip study in June 2007 showed that the Veteran neurological symptoms of pain pulsating into the right leg were not caused by his hip but rather a lumbar spine condition.   

A June 2015 VA examination report shows that the Veteran report pain in right hip.  He denied receiving treatment for his right hip and pelvis.  He reported that the pain was throbbing, constant, and radiated down the right upper thought down to the calf and toes, 1 to 2 times per week.  The Veteran reported that the pain occurred while sitting and lasted 1 to 4 minutes.  He denied incapacitating pain or an inability to get out of bed and perform activities of daily living.  The Veteran reported that he was working as a self-employed contractor mowing lawn and repairing mobile homes.  He reported no flare ups but did reported pain that affected his functional ability.  Right hip range of motion was noted as flexion 0 to 30 degrees, extension 0 degrees, abduction 0 to 30 degrees, and adduction 0 to 10 degrees.  External rotation was noted to 20 degrees and internal rotation was noted to 15 degrees.  Pain on weight bearing testing was noted.  Crepitus and pain on palpation of the joint were not noted.  The examiner noted that repetitive use testing of at least three repetitions was unable to be performed due to pain.  The Veteran was, however, examined immediately after repetitive use over time.  Pain, weakness, fatigability, or incoordination were noted not to significantly limit functional ability with repetitive use over time.  Muscle strength testing showed flexion as 3/5, extension 2/5, and abduction 3/5.  The examiner noted that the reduction of strength was not solely due to the right hip disability but also lumbar spine degenerative joint disease.  Muscle atrophy and ankyloses of the right hip were not noted.  The Veteran was also determined to not have malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner noted that the Veteran used a cane daily for gait stability, back pain, and right sided weakness.  The Veteran also reported that he used a walker for longer distances.  The examiner also determined that due to the Veteran's hip or thigh conditions, there was no functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  The Veteran's verbalized pain complaints and demonstrated significantly limited right hip exam were noted by the examiner as not compatible with x-ray resulted that indicated a normal right hip.  The examiner remarked that pain weakness, fatigability, or incoordination did not significantly limit the functional ability of the Veteran.  The Veteran also denied having flare-ups so incapacitating  to limited is ability to perform activities of daily living.  

After a review of the evidence of the record the Board finds that a rating in excess of 10 percent for the right hip disability is not warranted under Diagnostic Codes 5251, 5252, or 5253 based on the rating criteria prior the June 15, 2015.  In this regard, the objective medical evidence does not show that at any time during this appeal that the Veteran has had flexion of his left thigh limited to 30 degrees.  Additionally, the Board finds that the Veteran's right hip does not warranted any separate ratings for extension of his right thigh was noted limited to 5 degrees, he has been shown to be able to cross his legs, and has been shown to be able to toe out more than 15 degrees.  The Board has also considered whether a rating could be assigned under alternate diagnostic codes for rating disabilities of the hip.  However, as ankylosis, flail joint, or femur impairment are not shown, ratings under these codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2016). 

Furthermore, fatigue, lack of endurance or incoordination did not produce additional losses with repetitive testing commensurate with a higher rating.  While repetitive testing could not be conducted during the most recent VA examination, the examiner specifically noted that testing occurred after repetitive use over time.  Additionally, the examiner reported that the Veteran's subjective symptoms were not supported by the x-ray findings of record.  Consequently, a preponderance of the evidence is against an initial rating in excess of 10 percent for a right hip disability, even considering DeLuca factors.  It is important for the Veteran to understand that the fact he is having a problem with this disability is not in dispute (if he did not have a problem, there would be no basis for the current evaluation). The only question is one of degree of disability. 

Lastly, the Board also considered whether the functional loss due to pain could result in higher schedular evaluations for the right hip disability.  The evidence clearly demonstrates the Veteran has continued to retain motion in his hips, with some limitation of motion, with no significant effects reported with activities of daily living or the Veteran's employment, despite the effects of pain.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5250 to 5255; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board is unable to grant an initial rating in excess of 10 percent for the right hip disability based upon pain prior to June 15, 2015.

As of June 15, 2015, the Board finds that a rating of 20 percent but no higher is warranted for the right hip disability as range of motion testing shown during the June 2015 VA examination indicated that right hip flexion was limited to 30 degrees which warrants a 20 percent rating under Diagnostic Code 5252.  The Board also finds that an additional 10 percent rating is warranted for limitation of right hip extension under Diagnostic Code 5251 as the Veteran could only achieve 0 degrees of hip extension.

The Board also finds that compensable ratings under Diagnostic Coeds 5250, 5253, 5254, and 5255 are not warranted as he has been shown to be able to toe out more than 15 degrees.  The Board has also considered whether a rating could be assigned under alternate diagnostic codes for rating disabilities of the hip.  However, as ankylosis, flail joint, or femur impairment are not shown, ratings under these codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2016). 

III. Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1) (2016).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that the symptoms of the Veteran's right hip disability is fully contemplated by the applicable rating criteria.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's right hip that is not encompassed by the schedular rating assigned as the subjective and objective symptoms of pain and limitation of motion are noted in the rating criteria.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) (2016).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b)(1) (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment an initial rating in excess of 10 percent prior to June 15, 2015 for a right hip disability.  As of June 15, 2015 a rating of 20 percent but no higher is warranted for the right hip disability based on limitation of flexion.  Additionally, as of June 15, 2015 a rating of 10 percent but no higher is also warranted for the right hip disability based on limitation of extension.  Therefore, the claim for increase is granted to that extent only.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to June 15, 2015 for a right hip disability is denied.

Entitlement to a rating of 20 percent but no higher as of June 15, 2015 for a right hip disability based upon limitation of flexion is granted.

Entitlement to a rating of 10 percent but no higher as of June 15, 2015 for right hip disability based upon limitation of extension is granted.  


REMAND

The Veteran asserts that he has bilateral hearing loss as a resulted of noise exposure during service.  The Board concedes acoustic trauma during service, as the RO has granted service connection for tinnitus based on noise exposure during service. 

The Veteran's service medical records show no indication of bilateral hearing loss or significant thresholds shifts in service audiology examinations.

A March 2010 VA examination report shows that Veteran was diagnosed with bilateral sensorineural hearing loss that met the criteria to be considered a disability by VA. 38 C.F.R. § 3.385 (2016).  The examiner reported that the Veteran's hearing test in service and discharge showed hearing thresholds within normal limits.  Also noted by the VA examiner was that the was exposed to acoustic trauma during service.  However, the examiner determined that test showed no change in hearing that was greater than normal progression when compared to his enlistment audiogram and that since hearing loss due to noise occurs at the time of the exposure and not subsequently, the Veteran' s current hearing loss was not caused by or a result of active duty noise exposure.  Therefore, the examiner opined that the Veteran's current hearing loss was not caused by or incurred on active duty.

A June 2012 VA examination report shows that the examiner determined that the Veteran's exposure to hazardous noise during service caused his tinnitus.  The Veteran was then awarded service connection for tinnitus by the RO.  

A July 2012 statement from the Veteran's representative noted that the Veteran's hearing loss may have been caused or aggravated by his service connected tinnitus.

A June 2015 VA examination for the Veteran's service connected Traumatic Brain Injury noted under the residual section that the Veteran had subjective symptoms of any mental, physical or neurological conditions or residuals attributable to a TBI which the examiner noted hearing loss/tinnitus.

The Board regrets the delay but finds that additional development is required before the Veteran's claim for entitlement to service connection for bilateral hearing loss can be decided.

The Board finds that there has been no medical opinion regarding the effects of the Veteran's service-connected tinnitus or TBI may have on his bilateral hearing loss.  Therefore, on remand, an opinion and rationale will be requested regarding whether the service connected tinnitus or TBI has negatively impacted the Veteran bilateral hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule, the Veteran for a VA audiological examination.  The examiner must review the claims file and should note that review in the report.  The examiner should take into account the Veteran's medical, occupational, and recreational history since service.  A complete rationale for all opinions expressed should be provided.  The examiner must concede acoustic noise exposure in service and note that the Veteran is service-connected for tinnitus.  Any necessary studies should be conducted, and all findings reported in detail.  The examiner should provide the following information:

(a) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss is due to or a result of acoustic trauma during service.

(b)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss is due to or a result of service-connected tinnitus.

(c) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected tinnitus. 

(d) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss is due to or a result of service-connected TBI.

(e) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected TBI.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


